341 S.W.3d 905 (2011)
Beverly J. SWAN, Petitioner/Respondent,
v.
Earnest M. SWAN, Respondent/Appellant.
No. ED 95043.
Missouri Court of Appeals, Eastern District, Northern Division.
June 7, 2011.
Jane E. Tomich, St. Charles, MO, for appellant.
Malaine P. Hagemeier, Bowling Green, MO, for respondent.
Before: ROY L. RICHTER, C.J., and GLENN A. NORTON, J., and GARY M. GAERTNER, JR. J.

ORDER
PER CURIAM.
Earnest M. Swan appeals from the trial court's judgment of April 19, 2010, granting a decree of dissolution from his wife, Beverly J. Swan. We have reviewed the briefs of the parties and the record on appeal, and we conclude that the trial court's finding is supported by substantial evidence. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2011).